Notice of Pre-AIA  or AIA  Status
		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
Response to Amendment
1. 		The preliminary amendment of 2/7/2020 is acknowledged. New claims 2-10 have been added. Claims 1-10 are currently pending.
Election/Restrictions
2.		Restriction to one of the following inventions is required under 35 U.S.C. 121: 

I.	Claims 1 and 5-10 drawn to a method of treating patients with multiple sclerosis, 
classified in CPC A61K 31/00; A61K 38/215; A61P 25/00.
II.	Claims 2-4, drawn to a pharmaceutical composition comprising Cladribine, classified in CPC A61K 31/00; A61K 38/215. 

3.		The inventions are distinct, each from the other because of the following reasons:
4.		Invention II is related to invention I, as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the method of treating patients with multiple sclerosis of Invention I, can also be practiced with other known pharmaceutical drugs. Additionally the pharmaceutical composition comprising Cladribine of Invention II can also be used in treating cancers like melanoma, for example.

5.		Because these inventions are independent or distinct for the reasons given above, have acquired a separate status in the art in view of their different classification, and require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

6.		In response to this requirement, applicants must elect an invention from Groups I-II, for consideration. Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the 
currently named inventors is no longer an inventor of at least one claim remaining in the 
application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 
1.48(b) and by the required under 37 C.F.R. 1.17(I).
Notice of Rejoinder
8.		The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include ail the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § S21.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
9.    		In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Advisory Information
10.	Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Aditi Dutt whose telephone number is 571-272-9037.  The examiner can normally be reached on M-F 9.00 a.m. to 5.00 p.m. (Eastern standard time).
11.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/A. D./
Examiner, Art Unit 1649
12 May 2021


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649